DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,575,351. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of instant application represent broader version of re-arrangement of the claims 1 and 9 of the Patent by eliminating the elements and their functions of the claims and are obvious variants of the Patent claims.
Claims 2-8 depend on claim 1 and are rejected accordingly. Moreover, U.S. Patent No. 10,575,351 teaches the additional limitation 2-8 in claims 2-8.  
Claims 10-16 depend on claim 9 and are rejected accordingly. Moreover, U.S. Patent No. 10,575,351 teaches the additional limitation 10-16 in claims 10-16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1 and 9 recite wherein length of the subframe sequences depend on a condition of the D2D communication. It is not clear what is referred by “condition of “.
b) Claim 9 recites an apparatus without any corresponding structure.
c) Claims 2-8 depend on claim 1 and are rejected accordingly.
d) Claims 10-16 (communication method claim) depend on claim 9 (an apparatus claims) and are4 rejected accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2017/0164381 A1) in view of Yoon (US 10,085,236).

Regarding claims 1 and 9, KIM discloses a communication apparatus (Figs. 14-15; 31, 33, 40, 42; 43) comprising:
control circuitry (processor 4321) which, in operation, configuring a plurality of subframe sequences including a plurality of  device to device (D2D) subframes for D2D communication (D2D UE may randomly select a D2D subframe pattern that belongs to candidate group of D2D subframe patterns…[0586; 0562-0563]), wherein length of the subframe sequences depend on a condition of the D2D communication (allocating the resource for D2D direct communication may use two types of transmission mode [0296-0297]. Common resource configured using different resource allocation methods may mean candidate subframes in which UE is obliged to monitor D2D control information when mode of a resource allocation method switches [0425]); and 
determining a first set of transmission subframes in one of the subframe sequence according to resource pattern in a time domain according to a resource pattern selected from a plurality of resource patterns (D2D UE may randomly select a D2D subframe pattern that belongs to candidate group of D2D subframe patterns…[0586; 0562-0563]. In addition, KIM discloses that a Scheduling Assignment (SA) contents valid time interval may be defined as combination of a SA Specific Subframe (SF) and normal SF or may be defined as a D2D data SF period or multiple of the D2D data SF period [0539]); and
a transmission circuitry, which, in operation, controls transmission of a first signal in the first set of transmission subframes (….transmit Scheduling Assignment and/or data through selected subframe pattern [see steps:  3120; 4030, 4230 and paragraphs: 0837; 0895]). Furthermore, KIM discloses that the transmission of a MAC PDU transmitted by UE may be repeated contiguously or non-contiguously in the discovery period. The UE randomly selects the first discovery resource in the discovery resource set, which may be used for the repeated transmission of the MAC PDU and other discovery resources may be determined in relation with the first discovery resource [0286].  However, Kim does not disclose wherein the resource patterns are respectively repeated in the subframe sequence. 

It would have been obvious to one of skilled in the art before the effective filing date of the claimed invention to modify KIM’s teaching by incorporating the teachings of Yoon, for the purpose of efficient resource usage that transit data without a collision. Thus, improve capability of D2D data transmission [col. 2, lines 15-18].

Regarding claims 2 and 10, KIM in view of Yoon discloses all the limitations as stated above. Further, KIM discloses wherein the plurality of D2D subframes in the subframe sequence are arranged in increasing order of subframe indices (see Fig. 1). 

Regarding claims 3 and 11, KIM in view of Yoon discloses all the limitations as stated above. Further, KIM discloses wherein the plurality of D2D subframes in the subframe sequence are derived from one or more radio frames (Fig. 1 and par. 0081). 

Regarding claims 4 and 12, KIM in view of Yoon discloses all the limitations as stated above. Further, KIM discloses wherein the resource pattern is a time resource pattern that defines subframe indices of transmission subframes in the subframe sequence (par. 0083, 0086). 
Regarding claims 5 and 13, KIM in view of Yoon discloses all the limitations as stated above. Further, KIM discloses wherein the control circuitry, in operation, determines a second set of transmission subframes from the subframe sequence according to the resource pattern, wherein the second set of transmission subframes is different from the first set of transmission subframes; and the transmitter, in operation, maps a second signal to the second set of transmission subframes and transmits the mapped second signal (..the UE arbitrarily selects the specific resource in resource pool for transmitting the data or control information for D2D direct communication…[0301-0302]). 

Regarding claims 6 and 14, KIM in view of Yoon discloses all the limitations as stated above. Further, KIM discloses wherein the first set of transmission subframes is for D2D transmission mode 1 (par. 0297) and the second set of transmission subframes is for D2D transmission mode 2 (par. 0301).
 
Regarding claims 7 and 15, KIM in view of Yoon discloses all the limitations as stated above. Further, KIM discloses wherein the D2D transmission mode 1 is a transmission mode in which the D2D communication is performed within network coverage based on network scheduling (par. 0297), and the D2D transmission mode 2 is another transmission mode in which 0301).

Regarding claims 8 and 16, KIM in view of Yoon discloses all the limitations as stated above. Further, Kim discloses that wherein some of the plurality of D2D subframes in the subframe sequence are not consecutive [0894]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Tirola et al. (US 2017/0055181) discloses improving communication efficiency.
VIOREL et al. (US 2016/0174083) discloses coverage deficient terminal connection procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        February 26, 2021